Citation Nr: 0729776	
Decision Date: 09/21/07    Archive Date: 10/01/07

DOCKET NO.  04-41 363	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUE

Entitlement to an increased rating for service-connected 
prostate cancer residuals, currently evaluated as 40 percent 
disabling. 


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

M. Donohue, Associate Counsel 




INTRODUCTION

The veteran served on active duty in the United States Army 
from December 1963 to December 1965.  

Procedural history 

In an October 1998 rating decision, the Department of 
Veterans Affairs (VA) Regional Office in Indianapolis, 
Indiana, granted service connection for carcinoma of the 
prostate due to exposure to Agent Orange.  A 10 percent 
disability rating was assigned.  In addition, entitlement to 
special monthly compensation (SMC) on account of loss of use 
of a creative organ was also granted.  See 38 U.S.C. 
§ 1114(k).  

In a January 2002 rating decision, the veteran's prostate 
cancer residual disability rating was increased to 100 
percent.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of an October 2003 rating decision by the 
RO which reduced the veteran's prostate residual disability 
rating from 100 percent to a noncompensable (zero percent) 
rating.  The veteran has timely perfected an appeal. 

In September 2005 the RO increased the rating assigned to the 
veteran's prostate cancer residuals from noncompensably 
disabling to 40 percent.  The veteran and his representative 
have indicated continued dissatisfaction with this rating in 
subsequent correspondence to the RO.  See AB v. Brown, 6 Vet. 
App. 35, 38 (1993) [when a veteran is not granted the maximum 
benefit allowable under the VA Schedule for Rating 
Disabilities, the pending appeal as to that issue is not 
abrogated].




FINDING OF FACT

The veteran's service-connected carcinoma of the prostate is 
manifested by urinary incontinence requiring the use of 
absorbent materials which must be changed approximately 2 
times daily.


CONCLUSION OF LAW

An increased disability rating is not warranted for the 
veteran's service-connected carcinoma of the prostate.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.115a, 4.115b, 
Diagnostic Codes 7527, 7528 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran seeks entitlement to an increased rating for 
prostate cancer residuals.  In the interest of clarity, the 
Board will first discuss certain preliminary matters.  The 
Board will then render a decision. 

The Veterans Claims Assistance Act of 2000 (VCAA)

The Board has given consideration to the VCAA.  The VCAA 
includes an enhanced duty on the part of VA to notify a 
claimant as to the information and evidence necessary to 
substantiate claims for VA benefits.  The VCAA also redefines 
the obligations of VA with respect to its statutory duty to 
assist claimants in the development of their claims.  See 
38 U.S.C.A. §§ 5103, 5103A (West 2002).  

The VCAA alters the legal landscape in three distinct ways: 
standard of review, notice and duty to assist.  The Board 
will now address these concepts within the context of the 
circumstances presented in this case.


Standard of review

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  See 38 
U.S.C.A. § 7104(a) (West 2002).  When there is an approximate 
balance of evidence regarding the merits of an issue material 
to the determination of the matter, the benefit of the doubt 
in resolving each such issue shall be given to the claimant.  
See 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 
(2006).  

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the 
United States Court of Appeals for Veterans Claims (the 
Court) stated that "a veteran need only demonstrate that 
there is an 'approximate balance of positive and negative 
evidence' in order to prevail."  To deny a claim on its 
merits, the preponderance of the evidence must be against the 
claim.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.

Notice

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to VA that is 
necessary to substantiate the claim.  As part of the notice, 
VA is to specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant. 
 See 38 U.S.C.A. § 5103 (West 2002); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) [a letter from VA to an 
appellant describing evidence potentially helpful to the 
appellant but not mentioning who is responsible for obtaining 
such evidence did not meet the standard erected by the VCAA].

After having carefully reviewed the record, the Board has 
concluded that the notice requirements of the VCAA have been 
satisfied with respect to the issue on appeal.  Specifically, 
the veteran received VCAA notice letters from the RO 
concerning the matter of an increased rating for his service-
connected prostate cancer residuals in March 2006 and in 
December 2006.  

With respect to the veteran's present increased rating claim, 
the veteran was informed in the above mentioned March 2006 
and December 2006 letters from the RO that the evidence must 
show that his service-connected disability has gotten worse.  

Crucially, the RO informed the veteran of VA's duty to assist 
him in the development of his claim in the above-referenced 
March 2006 and December 2006 letters, whereby the veteran was 
advised of the provisions relating to the VCAA.  
Specifically, the veteran was advised that VA would obtain 
any federal records the veteran identified.  The December 1, 
2006 VCAA letter specifically informed the veteran that VA 
would assist the veteran by making reasonable efforts to 
obtain relevant records not held by a Federal agency.  See 
the December 1, 2006 VCAA letter, page 4.  That letter 
included copies of VA Form 21-4142, Authorization and Consent 
to Release Information, which the veteran could complete to 
release private medical records to the VA.  See the December 
1, 2006 VCAA letter, page 1.

The Board notes that the March 2006 letter from the RO 
specifically requested the veteran submit any additional 
information or evidence that pertains to his claim or inform 
the RO of such information or evidence.  The December 2006 
VCAA letter stated:  "if there is any other evidence or 
information that you think will support your claim, please 
let us know.  If you have any evidence in your possession 
that pertains to your claim, please send it to us."  This 
complies with the "give us everything you've got" provision 
contained in 38 C.F.R. § 3.159(b) in that it informed the 
veteran that he could submit or identify evidence other than 
what was specifically requested by the RO.

Finally, there has been a significant recent Court decision 
concerning the VCAA.  In Dingess v. Nicholson, 19 Vet. App. 
473 (2006), the Court observed that a claim of entitlement to 
service connection consists of five elements:  (1) veteran 
status; (2) existence of a disability; (3) a connection 
between the veteran's service and the disability; (4) degree 
of disability; and (5) effective date.  Because a service 
connection claim is comprised of five elements, the Court 
further held that the notice requirements of section 5103(a) 
apply generally to all five elements of that claim.  
Therefore, upon receipt of an application for a service 
connection claim, section 5103(a) and section 3.159(b) 
require VA to review the information and the evidence 
presented with the claim and to provide the claimant with 
notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  This includes 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.

The veteran was provided specific notice of the Dingess 
decision in the above-referenced March 2006 and December 2006 
letters, which detailed the evidence considered in 
determining a disability rating, including "nature and 
symptoms of the condition; severity and duration of the 
symptoms; and impact of the condition and symptoms on 
employment."  The veteran was also advised in the letters as 
to examples of evidence that would be pertinent to a 
disability rating, such as on-going treatment records, recent 
Social Security determinations and statements from employers 
as to job performance and time lost due to service-connected 
disabilities.  

With respect to effective date, the March 2006 letter 
instructed the veteran that two factors were relevant in 
determining effective dates of increased rating claims: when 
the claim was received; and when the evidence "shows a level 
of disability that supports a certain rating under the rating 
schedule or other applicable standards."  The veteran was 
also advised in the letter as to examples of evidence that 
would be pertinent to an effective date determination, such 
as information about continuous treatment or when treatment 
began, service medical records the veteran may not have 
submitted and reports of treatment while attending training 
in the Guard or Reserve.   The December 2006 VCAA letter 
contained similar information.  See the December 1, 2006 VCAA 
letter, page 7.

In short, the record indicates that the veteran received 
appropriate notice pursuant to the VCAA.


Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  An examination is deemed "necessary" if the record 
does not contain sufficient medical evidence for VA to make a 
decision on the claim.  See 38 U.S.C.A. § 5103A (West 2002); 
38 C.F.R. § 3.159 (2006).

The Board finds that reasonable efforts have been made to 
assist the veteran in obtaining evidence necessary to 
substantiate his claim, and that there is no reasonable 
possibility that further assistance would aid in 
substantiating it.  In particular, the VA has obtained the 
veteran's service medical records, VA outpatient medical 
records, and private treatment records; and provided him with 
a VA examination.  

The Board additionally observes that all appropriate due 
process concerns have been satisfied.  See 38 C.F.R. § 3.103 
(2006).  The veteran has been accorded the opportunity to 
present evidence and argument in support of his claim.  He 
has declined to exercise his option of a personal hearing 
before a member of the Board. 

Accordingly, the Board will proceed to a decision.  

Relevant law and regulations

Increased ratings - in general

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4 (2006). The percentage ratings contained in 
the Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual disorders in civil 
occupations. 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 
3.321(a), 4.1 (2006).

Specific rating criteria

The assignment of a particular diagnostic code is 
"completely dependent on the facts of a particular case."  
See Butts v. Brown, 5 Vet. App. 532, 538 (1993). One 
diagnostic code may be more appropriate than another based on 
such factors as an individual's relevant medical history, the 
diagnosis and demonstrated symptomatology.  Any change in a 
diagnostic code by a VA adjudicator must be specifically 
explained. See Pernorio v. Derwinski, 2 Vet. App. 625, 629 
(1992).

The veteran's service-connected prostate cancer residuals are 
currently rated under 38 C.F.R. § 4.115b, Diagnostic Codes 
7528-7527 [malignant neoplasms of the genitourinary system-
postoperative residuals, prostate gland injuries]. See 38 
C.F.R. § 4.27 (2006) [hyphenated diagnostic codes are used 
when a rating under one diagnostic code requires use of an 
additional diagnostic code to identify the basis These codes 
appear to be precisely congruent with the service-connected 
residuals of prostate surgery.  The veteran does not suggest 
that another diagnostic code or codes would be more 
appropriate. Rather, he contends that his problems are of 
such severity as to warrant a higher rating under 38 C.F.R. § 
4.115b. 

Under Diagnostic Code 7528, malignant neoplasms of the 
genitourinary system, if there has been no local reoccurrence 
or metastasis, rate on residuals as voiding dysfunction or 
renal dysfunction, whichever is predominant. 

Under Diagnostic Code 7527, prostate gland injuries, 
postoperative residuals are rated as voiding dysfunction or 
urinary tract infection, whichever is predominant.  

The evidence, as well as the veteran's own contentions, 
clearly establish that the predominant residuals of his 
service-connected prostate cancer are pain, voiding 
dysfunction, and urinary frequency.  There is no evidence of 
either renal dysfunction or urinary tract infection.  There 
is also no medical evidence of local recurrence of the 
prostate cancer per se; however, the veteran's prostate-
specific antigen rose and was treated with radiation therapy 
in 2001, which evidently led to the assignment of the 100 
percent rating from April 16,  2001 to January 1, 2004. There 
is no medical evidence indicating metastasis and the veteran 
has not alleged as much.  
  
In evaluating voiding dysfunction, a particular condition is 
rated as urinary incontinence, urinary frequency, or 
obstructed voiding.  However, the highest disability rating 
available for urinary frequency is 40 percent, and the 
maximum rating available for obstructed voiding is 30 
percent.  See 38 C.F.R. § 4.115a (2006).  Since the veteran 
is current rated at 40 percent, rating him based on urinary 
frequency or obstructed voiding would not be to his benefit.
 
Urinary incontinence

A 60 percent evaluation is warranted for urine 
leakage/incontinence requiring the use of an appliance or the 
wearing of absorbent materials which must be changed more 
than 4 times per day.

A 40 percent evaluation is warranted for urine 
leakage/incontinence requiring the wearing of absorbent 
materials which must be changed 2 to 4 times per day.

A 20 percent evaluation is warranted for urine 
leakage/incontinence requiring the wearing of absorbent 
materials which must be changed less than 2 times per day..

See 38 C.F.R. § 4.115a (2006).

Analysis

The veteran seeks an increased disability rating for his 
service-connected prostate cancer residuals.  These 
residuals, according to the veteran and VA examiners, in 
essence amount to urinary incontinence.  

The Board wishes to make it clear that it has read the 
veteran's contentions and has no reason to doubt that the 
prostate cancer residuals, including urinary incontinence and 
erectile dysfunction, are distressing to him.  As was noted 
by the Board in the Introduction, VA has separately 
recognized erectile dysfunction via the award of SMC based on 
the loss of use of a creative organ.  Service connection has 
also been granted for depression associated with carcinoma of 
the prostate.  The Board's present decision is limited to the 
urinary symptoms. 

Initial matter - due process concerns

As was noted in the Introduction, the disability rating which 
was assigned was reduced from 100 percent to 40 percent in 
the October 2003 RO rating decision which forms the basis for 
this appeal.  Setting aside VCAA compliance, which has been 
discussed above, Diagnostic Code 7528 notes that "any change 
in evaluation    
. . . shall be subject to the provisions of § 3.105(e) . . .  
."

Due process requirements as set forth under 38 C.F.R. § 
3.105(e) are fulfilled by notifying the veteran of the 
proposed reduction; furnishing the veteran with detailed 
reasons therefor; and allowing a period of 60 days for the 
veteran to present additional evidence showing that 
compensation payments should be continued at their present 
level.  In this case, the RO sent the veteran a notice of the 
proposed reduction under cover letter dated February 22, 
2003, with an attached rating decision which provided 
detailed reasons for the reduction.  The veteran was duly 
provided 60 days to provide evidence.  [The veteran supplied 
additional argument in the form of a letter dated April 7, 
2003.]  Thus, the provisions of 38 C.F.R. § 3.105 were 
complied with. 

Schedular rating 

In order to receive the next higher (60 percent) disability 
rating under 38 C.F.R. § 4.115b, it must be demonstrated that 
there exists urinary leakage requiring the use of an 
appliance or the wearing of absorbent material which must be 
changed more than 4 times per day.  

In a June 2005 hearing before the RO, the veteran testified 
that he wears absorbent pads that must be changed between two 
and three times a day.  This is congruent with the medical 
evidence of record, which indicated that the veteran has 
negligible incontinence.  See VA treatment records December 
2004.  Additional treatment records from November 2006 
indicate that there has been no change in the veteran's 
stress incontinence and that the condition is managed by the 
use of oxybutinin.  

The Board further notes that the veteran does not contend, 
and the record on appeal does not otherwise indicate, that 
the absorbent materials must be changes more than 4 times 
daily or that the veteran requires the use of an appliance.  
A 60 percent disability rating is therefore not warranted.

Conclusion

In conclusion, for the reasons and bases expressed above, the 
Board finds that an increased rating of 60 percent is not 
warranted for the veteran's service-connected prostate cancer 
residuals.  The appeal is accordingly denied.  


ORDER

Entitlement to an increased rating for service-connected 
prostate cancer residuals in excess of the currently assigned 
40 percent rating is denied. 



____________________________________________
Barry F. Bohan
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


